1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    RONALD PAYNE,                                   Case No. CV 20-10066-JWH (KK)
11                              Plaintiff,
12                        v.                          ORDER DISMISSING COMPLAINT
                                                      WITH LEAVE TO AMEND
13    DIANA MARSTEINER, ET AL.,
14                              Defendant(s).
15
16
17                                              I.
18                                   INTRODUCTION
19         Plaintiff Ronald Payne (“Payne”), proceeding pro se, filed a Complaint
20   pursuant to 42 U.S.C. § 1983 (“Section 1983”) alleging violations of his Fourteenth
21   Amendment due process and equal protection rights. ECF Docket No. (“Dkt.”) 1.
22   For the reasons discussed below, the Court dismisses the Complaint with leave to
23   amend.
24                                              II.
25                                     BACKGROUND
26         On October 30, 2020, Payne filed a Complaint against California Superior
27   Court Judge Diana Marsteiner; State Fund claims adjusters Jennifer Smith and Julie
28   McCoy State Fund attorneys John Dunk, Shirley Huang, and David J. Arnold; and
 1   State Fund’s Qualified Medical Examiner Mitchell Geiger (collectively, “Defendants”)
 2   in their individual and official capacities. Dkt. 1. Payne alleges he “is litigating an
 3   injury in court with State Fund, the Judge and attorneys being sued are working in a
 4   California courtroom under the color of law, [t]he California Code of Regulations
 5   regulate this area, [and] the Claims Adjusters and doctor being sued were working in
 6   collusion with the other named individuals for the purpose of denying [Payne] what
 7   he was legally entitled to.” Id. at 5.
 8          According to the allegations in the Complaint, on October 26, 2016, defendant
 9   Smith informed Payne that State Fund would not pay his workers’ compensation
10   claim because it was disputing the report of Payne’s primary treating physician. Id. at
11   6. Payne later learned State Fund had not disputed the physician’s report. Id. On
12   December 5, 2017, defendant Dunk stated that defendant Smith was not available to
13   testify at trial because she no longer worked at State Fund and negotiated a settlement
14   with Payne, through Payne’s counsel. Id. Payne later learned defendant Smith was in
15   fact still employed by State Fund. Id.
16          In August 2018, Payne submitted a request for surgery from his primary
17   treating physician to defendant McCoy. Id. Defendant McCoy, however, required
18   Payne to first be evaluated by defendant Geiger, who Payne alleges had previously
19   “falsified” three reports in favor of State Fund. Id. at 7. When Payne refused to
20   appear for an evaluation by defendant Geiger, Payne alleges defendant Huang filed a
21   “falsified” Petition to Compel in state court. Id.
22          While not entirely clear, it appears that at the hearing on the Petition to
23   Compel, Payne alleges Judge Marsteiner “was engaging in some sort of surprise attack
24   on [Payne] trying to catch [Payne] misstating the facts in any kind of way.” Id. Payne
25   alleges “he has been stuck in a legal quagmire for the last two years and denied Equal
26   Protection and Due Process by State Fund attorney David J. Arnold and Judge
27   Marsteiner by not responding to [Payne’s] Petitions alleging specific fraud, and by
28   both of them not responding in writing to [Payne’s] Petitions then the legal process
                                                  2
 1   cannot play out, and as a result [Payne] remains in a legal quagmire and unable to
 2   resolve this issue, and [Payne] is being denied Equal Protection and Due Process.” Id.
 3          Payne seeks compensatory and punitive damages against Defendants as well as
 4   “injunctive relief from Judge Marsteiner in denying [Payne] Equal Protection and Due
 5   Process of the law.” Id. at 9.
 6                                               III.
 7                                 STANDARD OF REVIEW
 8          A court has authority to dismiss a claim sua sponte and without notice “where
 9   the claimant cannot possibly win relief.” Omar v. Sea-Land Serv., Inc., 813 F.2d 986,
10   991 (9th Cir. 1987); see also Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742–
11   43 (9th Cir. 2008) (noting the court’s authority includes sua sponte dismissal of claims
12   against defendants who have not been served and defendants who have not yet
13   answered or appeared).
14          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
15   “short and plain statement of the claim showing that the pleader is entitled to relief[.]”
16   FED. R. CIV. P. 8(a)(2). In determining whether a complaint fails to state a claim for
17   screening purposes, a court applies the same pleading standard as it would when
18   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
19   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
20          A complaint may be dismissed for failure to state a claim “where there is no
21   cognizable legal theory or an absence of sufficient facts alleged to support a
22   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007)
23   (internal quotation marks and citation omitted). In considering whether a complaint
24   states a claim, a court must accept as true all of the material factual allegations in it.
25   Hamilton v. Brown, 630 F.3d 889, 892–93 (9th Cir. 2011). The court, however, need
26   not accept as true “allegations that are merely conclusory, unwarranted deductions of
27   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055
28   (9th Cir. 2008) (internal quotation marks and citation omitted). Although a complaint
                                                   3
 1   need not include detailed factual allegations, it “must contain sufficient factual matter,
 2   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 3   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 4   678 (2009)). A claim is facially plausible when it “allows the court to draw the
 5   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
 6   complaint “must contain sufficient allegations of underlying facts to give fair notice
 7   and to enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
 8   1202, 1216 (9th Cir. 2011).
 9          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
10   however inartfully pleaded, must be held to less stringent standards than formal
11   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889–90 (9th Cir. 2008)
12   (citation omitted). However, liberal construction should only be afforded to “a
13   plaintiff’s factual allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), and a
14   court need not accept as true “unreasonable inferences or assume the truth of legal
15   conclusions cast in the form of factual allegations,” Ileto v. Glock Inc., 349 F.3d 1191,
16   1200 (9th Cir. 2003).
17          If a court finds the complaint should be dismissed for failure to state a claim,
18   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
19   203 F.3d 1122, 1126–30 (9th Cir. 2000). Leave to amend should be granted if it
20   appears possible the defects in the complaint could be corrected, especially if the
21   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
22   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
23   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
24   F.3d at 1107–11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
25   ///
26   ///
27   ///
28   ///
                                                  4
 1                                              IV.
 2                                       DISCUSSION
 3   A.    JUDGE MARSTEINER IS IMMUNE FROM SUIT
 4         1.     Applicable Law
 5         Judges have absolute immunity to suits for monetary damages for their judicial
 6   acts. This immunity applies to state court judges in their individual capacity, under
 7   judicial immunity, and official capacity, under Eleventh Amendment immunity. See
 8   Antoine v. Beyers & Anderson, Inc., 508 U.S. 429, 435 n.10 (1993) (holding that
 9   judges are immune in their individual capacity); Stump v. Sparkman, 435 U.S. 349, 364
10   (1978) (holding that judges are immune in their official capacity). Moreover,
11   “immunity applies even when the judge is accused of acting maliciously and
12   corruptly[.]” Pierson v. Ray, 386 U.S. 547, 554 (1967) (“[A judge] should not have to
13   fear that unsatisfied litigants may hound him with litigation charging malice or
14   corruption.”). Absolute judicial immunity exists “however erroneous the act may
15   have been, and however injurious in its consequences it may have proved to the
16   plaintiff.” Bradley v. Fisher, 80 U.S. 335, 347 (1871); see also Mireles v. Waco, 502
17   U.S. 9, 13 (1991) (upholding absolute immunity for a judge that allegedly ordered
18   excessive force be used in arresting a suspect).
19         2.     Analysis
20         Here, Payne appears to sue Judge Marsteiner for judicial acts during a civil
21   lawsuit. The Complaint fails to allege facts showing Judge Marsteiner took
22   nonjudicial actions against Payne or that Judge Marsteiner’s judicial actions were taken
23   in complete absence of all jurisdiction. See Meek v. Cnty. of Riverside, 183 F.3d 962,
24   965 (9th Cir. 1999) (“A judge is not deprived of immunity because he takes actions
25   which are in error, are done maliciously, or are in excess of his authority.”); Ashelman
26   v. Pope, 793 F.2d 1072, 1078 (9th Cir. 1986) (“As long as the judge’s ultimate acts are
27   judicial actions taken within the court’s subject matter jurisdiction, immunity
28   applies.”). Hence, the claims against Judge Marsteiner are barred by judicial immunity
                                                 5
 1   and the Eleventh Amendment. See Antoine, 508 U.S. at 435 n.10; Stump, 435 U.S. at
 2   364.
 3          Accordingly, Payne’s claims against Judge Marsteiner are subject to dismissal.
 4   B.     THE ELEVENTH AMENDMENT BARS PAYNE’S CLAIMS FOR
 5          MONETARY DAMAGES AGAINST DEFENDANT EMPLOYEES
 6          OF STATE FUND IN THEIR OFFICIAL CAPACITY
 7          1.     Applicable Law
 8          “The Eleventh Amendment prohibits federal courts from hearing suits brought
 9   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
10   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State Sch. & Hosp. v. Halderman,
11   465 U.S. 89, 100 (1984)). As to state officials sued in their official capacity, the
12   Eleventh Amendment immunizes state officials sued in their official capacity from
13   claims for retrospective relief (including monetary damage claims) but does not
14   immunize them from claims for prospective relief (such as forward-looking injunctive
15   relief). Kentucky v. Graham, 473 U.S. 159, 169–70 (1985); Edelman v. Jordan, 415
16   U.S. 651 (1974); Ex Parte Young, 209 U.S. 123 (1908).
17          2.     Analysis
18          Here, “State Fund” is a “‘public fund enterprise’ within the California
19   Department of Industrial Relations, created for the purpose of ensuring that all
20   California businesses may obtain mandatory workers’ compensation insurance
21   coverage.” Randell v. Cal. State Comp. Ins. Fund, No. CIVS 07-2760-JAM-GGH
22   (PS), 2008 WL 2946557, at *1 (E.D. Cal. July 29, 2008), report and recommendation
23   adopted, 2008 WL 4906332 (E.D. Cal. Nov. 13, 2008) (citing Cal. Const. Art. XIV, §
24   4 (authorizing California Legislature “to create, and enforce a complete system of
25   workers’ compensation”)); see also Cal. Labor Code § 56 (stating the State Fund is a
26   division of the Department of Industrial Relations); Cal. Ins. Code § 11773 (“[t]he
27   fund shall be organized as a public enterprise fund”)). The Eleventh Amendment,
28   therefore, bars Payne from pursuing claims that seek monetary relief against
                                                  6
 1   defendants Smith and McCoy1, who are state employees, in their official capacity. See
 2   Graham, 473 U.S. at 169–70 (holding the Eleventh Amendment bar “remains in
 3   effect when State officials are sued for damages in their official capacity”).
 4          Accordingly, Payne’s claims for monetary damages against defendants Smith
 5   and McCoy in their official capacity are subject to dismissal.
 6   C.     THE COMPLAINT FAILS TO STATE A CLAIM AGAINST
 7          PRIVATE PARTIES NOT ACTING UNDER COLOR OF STATE
 8          LAW
 9          1.     Applicable Law
10          In order to state a claim for a civil rights violation under Section 1983, a
11   plaintiff must allege that a particular defendant, acting under color of state law,
12   deprived plaintiff of a right guaranteed under the United States Constitution or a
13   federal statute. 42 U.S.C. § 1983; see West v. Atkins, 487 U.S. 42, 48 (1988). Courts
14   “start with the presumption that private conduct does not constitute governmental
15   action.” Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835 (9th Cir. 1999);
16   Price v. State of Haw., 939 F.2d 702, 707–08 (9th Cir. 1991) (“[P]rivate parties are not
17   generally acting under color of state law[.]”). Thus, private parties cannot generally be
18   held liable under Section 1983. See Monroe v. Pape, 365 U.S. 167, 172 (1961),
19   overruled in part by Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). A private
20   party must be a willful participant in joint action with the State or its agents in order
21   to be sued under Section 1983. See Dennis v. Sparks, 449 U.S. 24, 27–28 (1980)
22   (citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 152 (1970); United States v. Price,
23   383 U.S. 787, 794 (1966)).
24
25
26
27   1The claims for monetary damages against defendants Dunk, Huang, Arnold, and
28   Geiger in their official capacity are similarly barred to the extent they are also
     employees of State Fund.
                                                   7
 1         In addition, the Ninth Circuit has “repeatedly held that a privately-retained
 2   attorney does not act under color of state law for purposes of actions brought under
 3   the Civil Rights Act.” Briley v. State of Cal., 564 F.2d 849, 855 (9th Cir. 1977).
 4         2.     Analysis
 5         Here, the Complaint fails to state a Section 1983 claim against defendants
 6   Dunk, Huang, Arnold, and Geiger. To the extent defendants Dunk, Huang, and
 7   Arnold are privately-retained attorneys2, they are not acting under color of state law.
 8   Briley, 564 F.2d at 855. Payne’s allegation that the attorneys are “working in a
 9   California courtroom,” dkt. 1 at 5, does not show they are acting under color of state
10   law. Defendant Geiger appears to be a private physician and, therefore, not acting
11   under color of state law. Payne’s conclusory allegation that defendant Geiger is acting
12   in “collusion” with the other defendants does not establish she is acting under color
13   of state law. See Iqbal, 556 U.S. at 681.
14         Accordingly, Payne’s claims against defendants Dunk, Huang, Arnold, and
15   Geiger are subject to dismissal.
16   D.    THE COMPLAINT FAILS TO STATE A FOURTEENTH
17         AMENDMENT CLAIM
18         1.     Applicable Law
19         The Due Process Clause of the Fourteenth Amendment protects individuals
20   against deprivations of “life, liberty, or property.” U.S. Const. amend. XIV, § 1. “A
21   liberty interest may arise from the Constitution itself, by reason of guarantees implicit
22   in the word ‘liberty,’ or it may arise from an expectation or interest created by state
23   laws or policies.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (citations omitted).
24   Due process analysis “proceeds in two steps: We first ask whether there exists a
25   liberty or property interest of which a person has been deprived, and if so we ask
26
27   2 To the extent defendants Dunk, Huang, and Arnold are employees of State Fund,
28   the claims for monetary damages against them in their official capacity are barred by
     the Eleventh Amendment.
                                              8
 1   whether the procedures followed by the State were constitutionally sufficient.”
 2   Swarthout v. Cooke, 562 U.S. 216, 219 (2011).
 3          “‘A property interest in a benefit protected by the due process clause results
 4   from a ‘legitimate claim of entitlement’ created and defined by an independent source,
 5   such as a state or federal law.’” Bateson v. Geisse, 857 F.2d 1300, 1305 (9th Cir.
 6   1988) (quoting Parks v. Watson, 716 F.2d 646, 656 (9th Cir. 1983)). “Although the
 7   underlying substantive interest is created by ‘an independent source such as state law,’
 8   federal constitutional law determines whether that interest rises to the level of a
 9   ‘legitimate claim of entitlement’ protected by the Due Process Clause.” Memphis
10   Light, Gas and Water Division v. Craft, 436 U.S. 1, 2 (1978) (citations omitted).
11   “‘[T]he root requirement’ of the Due Process Clause [is] ‘that an individual be given
12   an opportunity for a hearing before he is deprived of any significant protected
13   interest.” Randell, 2008 WL 2946557, at *8 (quoting Cleveland Board of Education v.
14   Loudermill, 470 U.S. 532, 542 (1985)).
15          “The Equal Protection Clause of the Fourteenth Amendment commands that
16   no State shall ‘deny to any person within its jurisdiction the equal protection of the
17   laws,’ which is essentially a direction that all persons similarly situated should be
18   treated alike.” City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439
19   (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)). In order to state a Section
20   1983 equal protection claim, a plaintiff must allege he was treated differently from
21   others who were similarly situated without a rational basis or discriminated against
22   based on his membership in a protected class. See Serrano v. Francis, 345 F.3d 1071,
23   1082 (9th Cir. 2003) (stating the requirements for Section 1983 equal protection claim
24   based on membership in protected class); Village of Willowbrook v. Olech, 528 U.S.
25   562, 564 (2000) (per curiam) (setting forth the standard for a “class of one” equal
26   protection claim).
27   ///
28   ///
                                                  9
 1         2.     Analysis
 2         As an initial matter, it is unclear from the Complaint on what basis Payne
 3   alleges Defendants violated his Fourteenth Amendment rights. Payne conclusorily
 4   alleges “Judge Marsteiner continually discriminates against [him] and den[ies Payne]
 5   his Constitutional right to Equal Protection and Due Process.” Dkt. 1 at 8. Payne
 6   “contends that he has been stuck in a legal quagmire for the last two years and denied
 7   Equal Protection and Due Process by State Fund attorney David J. Arnold and Judge
 8   Marsteiner by not responding to [Payne’s] Petitions alleging specific fraud, and by
 9   both of them not responding in writing to [Payne’s] Petitions then the legal process
10   cannot play out, and as a result [Payne] remains in a legal quagmire and unable to
11   resolve this issue, and [Payne] is being denied Equal Protection and Due Process.” Id.
12   As to the remaining defendants, Payne merely alleges they “were working in collusion
13   with the other named individuals for the purpose of denying [Payne] what he was
14   legally entitled to.” Id. at 5. However, despite the specific “timeline” of events set
15   forth in the Complaint, Payne fails to describe any “Petition” he has filed with Judge
16   Marsteiner or served on defendant Arnold that has not been responded to. See id. at
17   6–8. Moreover, Payne’s conclusory allegations of discrimination and collusion are not
18   entitled to a presumption of truth. See Iqbal, 556 U.S. at 681. The Court, therefore,
19   cannot discern the nature of Payne’s claims or the facts alleged to support them. See
20   FED. R. CIV. P. 8(a), (d) (a complaint must contain a “short and plain statement of the
21   claim showing the pleader is entitled to relief,” and “[e]ach allegation must be simple,
22   concise, and direct”); Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346 (2005) (“[T]he
23   short and plain statement must provide the defendant with fair notice of what the
24   plaintiff’s claim is and the grounds upon which it rests.”).
25         To the extent Payne’s due process claim arises out of the ongoing litigation of
26   his workers’ compensation claim, he has failed to allege he has been denied a hearing
27   on his right to payment. The only hearing Payne references is a hearing on his
28   potential fraud claims against Judge Marsteiner and defendant Arnold. Hence, Payne
                                                 10
 1   has failed to allege he was denied a hearing before being deprived of “a significant
 2   protected interest”, i.e. his right to workers’ compensation payment. Randell, 2008
 3   WL 2946557, at *8.
 4          In addition, Payne’s conclusory reference to the Equal Protection Clause of the
 5   Fourteenth Amendment fails to state a claim. Payne fails to allege facts showing
 6   Defendants treated him differently from others similarly situated without a rational
 7   basis or discriminated against him based on his membership in a protected class. In
 8   fact, Payne has not even identified any similarly situated individuals who were treated
 9   differently from him.
10          Accordingly, Payne’s Fourteenth Amendment claims against all Defendants are
11   subject to dismissal.
12                                                V.
13                LEAVE TO FILE A FIRST AMENDED COMPLAINT
14          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
15   is unable to determine whether amendment would be futile, leave to amend is granted.
16   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
17   advised that the Court’s determination herein that the allegations in the Complaint are
18   insufficient to state a particular claim should not be seen as dispositive of that claim.
19   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
20   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
21   face, Plaintiff is not required to omit any claim in order to pursue this action.
22   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
23   found to be deficient without addressing the claim’s deficiencies, then the Court,
24   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
25   district judge a recommendation that such claim be dismissed with prejudice for
26   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
27   the district judge as provided in the Local Rules Governing Duties of Magistrate
28   Judges.
                                                  11
 1          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
 2   service date of this Order, Plaintiff choose one of the following three options:
 3          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
 4   deficiencies discussed above.
 5          If Plaintiff chooses to file a First Amended Complaint, he must clearly
 6   designate on the face of the document that it is the “First Amended Complaint,” it
 7   must bear the docket number assigned to this case, and it must be retyped or
 8   rewritten in its entirety. Plaintiff shall not include new defendants or allegations that
 9   are not reasonably related to the claims asserted in the Complaint. In addition, the
10   First Amended Complaint must be complete without reference to the Complaint or
11   any other pleading, attachment, or document.
12          An amended complaint supersedes the preceding complaint. Ferdik v.
13   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
14   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
15   leave to amend as to all his claims raised here, any claim raised in a preceding
16   complaint is waived if it is not raised again in the First Amended Complaint.
17   Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).
18          The Court advises Plaintiff that it generally will not be well-disposed toward
19   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
20   that continues to include claims on which relief cannot be granted. “[A] district
21   court’s discretion over amendments is especially broad where the court has already
22   given a plaintiff one or more opportunities to amend his complaint.” Ismail v. Cnty.
23   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012) (internal quotation marks and
24   citation omitted); see also Ferdik, 963 F.2d at 1261. Thus, if Plaintiff files a First
25   Amended Complaint with claims on which relief cannot be granted, the First
26   Amended Complaint will be dismissed without leave to amend and with
27   prejudice.
28
                                                 12
 1         2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
 2   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
 3   Complaint despite the deficiencies in the claims identified above, then the Court will
 4   submit a recommendation to the assigned district judge that the action be
 5   dismissed with prejudice for failure to state a claim, subject to Plaintiff’s right at
 6   that time to file Objections with the district judge as provided in the Local Rules
 7   Governing Duties of Magistrate Judges.
 8         3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
 9   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
10   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
11   to use if he chooses to voluntarily dismiss the action.
12         Plaintiff is explicitly cautioned that failure to timely respond to this
13   Order will result in this action being dismissed with prejudice for failure to
14   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
15   Federal Rule of Civil Procedure 41(b).
16
17   Dated: December 14, 2020
18                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                                13
